     Case 1:19-cv-00471-AWI-JLT Document 28 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA
10

11       JUSTIN STEELE,                                           Case No. 1:19-cv-00471-AWI-JLT (PC)
12                            Plaintiff,                          FINDINGS AND RECOMMENDATIONS
                                                                  TO DISMISS OFFICIAL-CAPACITY
13              v.                                                CLAIMS
14       CDCR, et al.,                                            14-DAY DEADLINE
15                            Defendants.
16

17             On April 27, 2021, the Court screened Plaintiff’s first amended complaint and found that

18   it states cognizable claims of deliberate indifference to safety against Defendants Gutierrez and

19   Herrera in their individual capacities, but that its official-capacity claims are not cognizable.

20   (Doc. 23.) The Court therefore directed Plaintiff to file a second amended complaint curing the

21   deficiencies in his pleading or a notice that he wishes to proceed only on the claims found

22   cognizable. (Id. at 7.)

23             On July 26, 2021, Plaintiff filed a notice that he “wishes to proceed only on the claims

24   found cognizable.”1 (Doc. 27.) Accordingly, and for the reasons set forth in the Court’s screening

25   order (Doc. 23), the Court RECOMMENDS that Plaintiff’s official-capacity claims be

26   DISMISSED.

27
     1
      At one point, Plaintiff refers to the filing as a “second amended complaint.” (Doc. 27 at 1.) However, upon review
28   of the filing, it is clear that Plaintiff intends for it to service as notice that he wishes to proceed only on the individual-
     capacity claims found cognizable by the Court.
     Case 1:19-cv-00471-AWI-JLT Document 28 Filed 08/02/21 Page 2 of 2


 1          These Findings and Recommendations will be submitted to the United States District

 2   Judge assigned to this case, pursuant to 28 U.S.C. § 636(b)(l). Within 14 days of the date of

 3   service of these Findings and Recommendations, Plaintiff may file written objections with the

 4   Court. The document should be captioned, “Objections to Magistrate Judge’s Findings and

 5   Recommendations.” Failure to file objections within the specified time may result in waiver of

 6   rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

 7   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 8
     IT IS SO ORDERED.
 9
10      Dated:     August 1, 2021                             _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                       2
